Citation Nr: 1607835	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-11 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), intermittent explosive disorder, bipolar mood disorder type II, depressive disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to October 1978. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota. 

This case was remanded in a September 2015 to hold a video conference hearing in accordance with the Veteran's request.  The hearing was held in November 2015 and a transcript of the proceeding is of record.  Therefore, the mandate of the remand order was satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran's specific claim related to service connection for a mental health disability due to personal assault.  A Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a layperson, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as noted above.

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder, which she asserts is related to an in-service military sexual trauma (MST).  

Initially, the Board observes that the Veteran has received treatment at VA facilities for her acquired psychiatric conditions since 2006, including PTSD and depression.  The most recent VA treatment records associated with the file are from February 2012.  Any outstanding VA medical evidence should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, during the November 2015 hearing, the Veteran indicated she may have filed a claim for Social Security disability benefits.  See Hearing Transcript, pg. 19.  The records associated with her application may be relevant to the adjudication of this claim, and as a result, appropriate steps should be taken to obtain any relevant Social Security Administration (SSA) records.

The Veteran was afforded a VA examination in July 2011, and an addendum opinion was obtained in September 2011.  The examination and the addendum opinion were inadequate for the following reasons.

In the July 2011 examination report, the examiner stated that the Veteran had Bipolar Mood disorder, Type II, and that it likely first presented prior to her service.  The examiner was requested to clarify this statement in an addendum opinion.  In September 2011, the examiner opined that if the in-service MST occurred, it was more likely than not that the Veteran's diagnosed mood disorder was aggravated during her military service.  The Board notes that the Veteran's March 1976 report of medical history did show that she received treatment for adolescent adjustment reaction prior to entering military service but the March 1976 report from the physician that treated her indicated there was no psychiatric reason why she should not be able to engage in military service.  However, the Veteran's entrance examination indicated her psychiatric condition was normal and made no reference to the prior treatment.  Since an acquired psychiatric disorder was not listed as a preexisting condition on the entrance examination, the Veteran is afforded the presumption of soundness.  This means that in order to consider the Veteran's mood disorder as preexisting service, there must be clear and unmistakable evidence that the condition existed prior to service and clear and unmistakable evidence that the condition was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  The examiner did not render an opinion as to whether there was clear and unmistakable evidence that the claimant had a preexisting psychiatric disorder; therefore, the July 2011 opinion and the September 2011 addendum are inadequate.  

If VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinions do not adequately resolve the issue as to the existence of a preexisting psychiatric condition, a new opinion is required. 

The Board also notes that that the July 2011 examination report noted a concern that the Veteran may have falsely remembered the MST during psychotherapy.  VA regulations provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2015); see also Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  In this case, the examiner's statement did not rise to the level of an opinion; however, considering the limited record regarding the Veteran's reported MST, such an opinion is warranted upon remand.  The examiner's attention is directed to the July 2011 VA examiner's notation that following the reported MST, the Veteran began to drink excessively.

In rendering this opinion, the examiner's attention is directed to the following evidence.  The Veteran's treatment records from the Brainerd Community Based Outpatient Clinic (CBOC), which indicated she was treated for PTSD at least as early as December 2008 with a positive PTSD screening as early as October 2007.  Treatment records from July and December 2008 that indicated that her PTSD may have been related to pre-service trauma.  As well as treatment records from July 2009 forward that focus on the Veteran's reported MST.  Specifically, the records where the Veteran recalls the MST in July 2009, August 2010, and September 2010 should be addressed.  The Veteran's statements in her January 2011 correspondence with VA, the November 2015 hearing transcript, and the July 2011 examination reports should also be considered 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to any acquired psychiatric disorder should be obtained.  All records received should be associated with the claims file.

2. Take any appropriate steps to obtain Social Security Administration records that pertain to the Veteran's claim for disability benefits.

3. When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for a new examination to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include PTSD, intermittent explosive disorder, bipolar type II, depressive disorder, and mood disorder.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the claimed MST occurred.

b. Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately January 2011.

c. For each acquired psychiatric disorder identified, whether there is clear and unmistakable evidence that the acquired psychiatric disorder existed prior to the Veteran's service.

d. If so, for each acquired psychiatric disorder identified as preexisting, whether there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

e. For each acquired psychiatric disorder not identified as preexisting service, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service, to include the claimed MST.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.  Additionally, the examiner is requested to reconcile any PTSD diagnosis (or lack thereof) with the findings of the July 2011 VA examiner, as well as the Veteran's VA treatment records consistently noting a diagnosis of PTSD. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service MST, including the statements found in the original claim submission in January 2011, the Veteran's treatment records from July 2008, December 2008, July 2009, August 2010, and September 2010, the July 2011 VA examiner's notation that the Veteran began drinking excessively after the MST, and the transcript of the hearing held in November 2015.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






